Exhibit 10.10
 
EXECUTION COPY
 
STERLING CONSTRUCTION COMPANY, INC.
 
Paul J. Varello Employment Agreement
 

--------------------------------------------------------------------------------

This Employment Agreement (this "Agreement") is entered into effective as of
March 9, 2015, (the "Effective Date") by and between Paul J. Varello
(hereinafter referred to as "Mr. Varello") and Sterling Construction Company,
Inc. (hereinafter referred to as the "Company.")
 
Background
 
On February 1, 2015 Mr. Varello was elected by the Board of Directors as the
acting Chief Executive Officer of the Company.  On the Effective Date, Mr.
Varello resigned as Chairman of the Board and was appointed by the Board of
Directors to be the long-term Chief Executive Officer of the Company.  This
Agreement is designed to set forth the terms and conditions on which Mr. Varello
will serve in that capacity.
 
Therefore, for and in consideration of the foregoing recitals, the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
1.  
Term.  This Agreement will commence on the Effective Date and will expire at the
close of business on the third anniversary of the Effective Date (the "Term").

 
2.  
Title.  During the Term, Mr. Varello will be elected the Chief Executive Officer
of the Company when the other officers of the Company are elected.

 
3.  
Reporting Relationship.  As Chief Executive Officer, Mr. Varello will report to
the Board of Directors of the Company.

 
4.  
Responsibilities.  Mr. Varello will devote his full working time to diligently
carrying out the customary duties and responsibilities of a chief executive
officer of a publicly-traded company and such other appropriate duties as the
Board of Directors of the Company may assign to him from time to time.  In
addition, Mr. Varello will serve on the Board of Directors of the Company so
long as he is elected a director of the Company.

 
5.  
Compensation & Benefits.  So long as Mr. Varello is an employee of the Company
under this Agreement —

 
(a)  
Salary.  He will be paid a salary of one dollar ($1.00) per year and for any
portion of a year in which he remains the Chief Executive Officer of the
Company.

 
(b)  
Restricted Stock Award.  As of the Effective Date, the Compensation Committee of
the Board of Directors will make a one-time award to Mr. Varello of 600,000
shares of common stock of the Company (the "Restricted Shares") under a Special
CEO Plan, as follows:

 
(i)  
The Restricted Shares will be subject to restrictions on their sale or other
transfer according to the terms and conditions of the form of Restricted Stock
Agreement attached hereto as Attachment A, which constitutes the Special CEO
Plan.

 
(ii)  
The Special CEO Plan will be subject to the approval of the stockholders of the
Company at its 2015 Annual Meeting of Stockholders.

 
(iii)  
In the event that the Special CEO Plan is not approved by stockholders, the
restricted stock award will become null and void, the Restricted Shares will be
canceled, and Mr. Varello and the Company will in good faith re-negotiate his
salary, his equity compensation, and the various consequences of a termination
of his employment under Section 13, below.

 
 
 

--------------------------------------------------------------------------------

 
(c)  
Health Benefits.  The Company will reimburse Mr. Varello for his out-of-pocket
costs of maintaining the family health insurance coverage that he has been
maintaining prior to the date hereof, or any replacement coverage that he may
elect to obtain from time to time.

 
(d)  
Vacation.  Mr. Varello will be entitled to three weeks of paid vacation per
year.

 
(e)  
Company Vehicle.  During the Term, the Company will provide Mr. Varello with the
use of a Company-owned vehicle.

 
6.  
Other Activities.  During Mr. Varello's employment, he may participate in
charitable activities and personal investment and business activities so long as
those activities and any related directorships do not interfere with the
performance of his duties and responsibilities hereunder.

 
7.  
Place of Employment.  Mr. Varello's place of employment will be in Montgomery
County or a contiguous county in Texas except for required travel on the
Company's business.

 
8.  
Business Expense Reimbursement.  Mr. Varello will be reimbursed in accordance
with the Company's business expense reimbursement policy from time to time in
effect for all reasonable business expenses incurred by him in the performance
of his duties and responsibilities.

 
9.  
Legal Fees. The Company will pay to Mr. Varello's counsel the reasonable legal
fees incurred by Mr. Varello in connection with reviewing, drafting and
negotiating this Agreement.

 
10.  
Indemnification.

 
(a)  
Mr. Varello will be indemnified by the Company with respect to claims made
against him as a director, officer and/or employee of the Company and of any
affiliate of the Company (as defined in Section 19(c)(iii), below) to the
fullest extent permitted by the Company's charter and by-laws, and by the laws
of the State of Delaware.

 
(b)  
So long as the directors of the Company are themselves covered by a directors
and officers liability insurance policy, the Company will ensure that in his
capacity as an officer of the Company, Mr. Varello is similarly covered at no
cost to himself.

 
11.  
Confidential Information.

 
(a)  
During Mr. Varello's employment by the Company and thereafter, he may not
disclose to any person or entity Confidential Information (as defined below)
except in the proper performance of his duties and responsibilities under this
Agreement, or except as may be expressly authorized by the Board of Directors of
the Company.

 
(b)  
For purposes of this Agreement, "Confidential Information" is defined as any
information of the Company or its affiliates that derives independent economic
value from not being generally known or readily ascertainable by proper means,
and includes trade secrets, customer names and lists, vendor names and lists,
employee names, titles and lists, business plans, marketing plans, non-public
financial data, product specifications, and bid information, as well as designs,
inventions, discoveries, processes, drawings, documents, records, and software,
and includes, in addition, any information of a third party that is held by the
Company and/or its affiliates under an obligation of confidentiality.

 
(c)  
Notwithstanding the above, Confidential Information does not include any
information that is generally known in the industry or is in the public domain,
or becomes generally known through no fault of Mr. Varello's.

 
12.  
Non-Compete Obligations.  For purposes of this Section 12, only, the term "the
Company" includes the Company's affiliates.  Mr. Varello's obligations with
respect to competing with the Company and soliciting the Company's employees and
customers (together the "Non-Compete Obligations") are as follows:

 
(a)  
Mr. Varello will not render services or advice, whether for compensation or
without compensation, and whether as an employee, officer, director, principal,
consultant or otherwise, to any person or organization with respect to any
product or service that is competitive with —

 
 
Page 2 of 9

--------------------------------------------------------------------------------

 
(i)  
A product or service of the Company —

 
(A)  
With which during his employment by the Company Mr. Varello was actively
engaged; or

 
(B)  
Of which Mr. Varello had detailed knowledge; or

 
(ii)  
Any planned business of the Company in which —

 
(A)  
Mr. Varello had an active part in the planning; or

 
(B)  
Of which Mr. Varello had detailed knowledge.

 
(b)  
Mr. Varello agrees that he will not either directly or indirectly as agent or
otherwise in any manner solicit, influence or encourage any customer of the
Company to take away or to divert or direct its business to himself or to any
person or entity by or with which he is employed, associated, affiliated or
otherwise related (other than the Company.)

 
(c)  
Mr. Varello agrees that he will not knowingly recruit or otherwise solicit or
induce any employee of the Company to terminate his or her employment, or
otherwise cease his or her relationship with the Company.

 
(d)  
The Non-Compete Obligations will continue so long as Mr. Varello is an employee
of the Company.  After his employment terminates for any reason, the Non-Compete
Obligations —

 
(i)  
Will continue for a period of eighteen (18) months; and

 
(ii)  
Will apply in Texas and in any other state in which the Company received more
than 10% of its annual revenues in the calendar year immediately preceding the
calendar year in which Mr. Varello's employment terminated.

 
13.  
Termination by the Company.  The Company may terminate Mr. Varello's employment
only pursuant to the following terms and on the following conditions:

 
(a)  
Termination Without Cause.  The Company may terminate Mr. Varello's employment
Without Cause (as defined below) by giving him ninety days' prior written notice
thereof, in which event all then outstanding shares of restricted common stock
then held by him will vest, and he may purchase any insurance maintained by the
Company for its own benefit on Mr. Varello's life at its then cash surrender
value, if any.

 
(b)  
Definition of Without Cause.  Mr. Varello's employment will be deemed to have
been terminated by the Company Without Cause if termination is for one of the
following reasons:

 
(i)  
A termination of his employment that is not based on one or more of the reasons
set forth in Section 13(c)(i) (Definition of Cause) below, but rather is for the
convenience of the Company;

 
(ii)  
The failure of the Company to renew this Agreement on or before the expiration
of the Term;

 
(iii)  
Mr. Varello's replacement as Chief Executive Officer of the Company other than
for Cause;

 
(iv)  
Mr. Varello becoming permanently disabled;

 
(v)  
Mr. Varello's death; or

 
(vi)  
A termination of Mr. Varello's employment by him under Section 14(b)
(Constructive Termination) below.

 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
(c)  
Termination for Cause.  The Company may terminate Mr. Varello's employment for
Cause (as defined below) by giving him written notice of termination.  In the
event of the termination of Mr. Varello's employment for Cause, the Company will
pay him any of his accrued but unpaid salary through the date of termination and
any other amounts required to be paid by applicable law through that date.

 
(i)  
Definition of Cause.  For purposes of this Section 13(c), "Cause" for
termination of Mr. Varello's employment means any one or more of the following:

 
(A)  
His gross neglect of his duties, gross negligence in the performance of his
duties, or his refusal to perform his duties.

 
(B)  
His unsatisfactory performance of his duties that is not cured within thirty
working days after written notice is given to him identifying each reason why
his performance is unsatisfactory and what he can do to cure the unsatisfactory
performance.

 
(C)  
Any act of theft or other dishonesty by Mr. Varello, including any intentional
misapplication of the Company's or its affiliates' funds or other property.

 
(D)  
His conviction of any criminal activity not described in the immediately
preceding Subsection (C), or his participation in any activity involving moral
turpitude that is or could reasonably be expected to be injurious to the
business or reputation of the Company.

 
(E)  
His immoderate use of alcohol and/or the use of non-prescribed narcotics that
adversely and materially affect the performance of his duties.

 
(F)  
His material breach of Section 15 (Company Policies), below.

 
14.  
Termination by Mr. Varello of his Employment.

 
(a)  
Voluntary Resignation.  Mr. Varello may resign his employment with the Company
on ninety days' prior written notice to the Company (the "90-Day Notice
Period.")  Upon receipt of a notice of resignation, the Company may accelerate
the effective date of his resignation to any date within the 90-Day Notice
Period and/or may deem his notice of resignation a resignation as a director of
the Company and a resignation by him of any one or more of the offices then held
by him in the Company, and any one or more of the directorships and offices then
held by him in the Company's affiliates, in each case to be effective on any
date or dates within the 90-Day Notice Period as determined by the Company, but
the Company will nevertheless pay Mr. Varello his then current salary for the
ninety-day period.

 
(b)  
Constructive Termination.  Mr. Varello may terminate his employment if (i) the
Company commits a Breach (as defined below) of this Agreement; and if (ii) he
gives the Company detailed written notice of the Breach within thirty days after
the occurrence thereof; and if (iii) the Company fails to cure the Breach within
thirty days after the receipt of the notice or, if the nature of the Breach is
such that it cannot practicably be cured in thirty days, if the Company fails to
diligently and in good faith commence a cure of the Breach within the thirty-day
period.

 
(i)  
In the event Mr. Varello terminates his employment by reason of a Breach by the
Company, the termination will be deemed for purposes of this Agreement to be a
termination by the Company Without Cause, and the Company will be required to
perform all of its obligations described in Section 13(a), above.

 
(ii)  
For purposes of this Section 14(b), "Breach" means the occurrence of any of the
following: (A) a material diminution in Mr. Varello's duties, responsibilities,
title or authority, or a change in his reporting relationship provided for in
this Agreement; (B) he is not nominated for election by the stockholders of the
Company as a director; (C) he is required by the Company, without his agreement,
to relocate his principal office outside of Montgomery County and its contiguous
counties; (D) a material reduction in his then current salary; or (E) a material
breach by the Company of any other material term or condition of this Agreement.

 
 
Page 4 of 9

--------------------------------------------------------------------------------

 
15.  
Company Policies.  In addition to the terms and conditions contained in this
Agreement, Mr. Varello agrees to abide by all of the Company's written policies
from time to time in effect.

 
16.  
Notices.  All notices required or permitted under this Agreement (other than
routine correspondence) must be in writing and will be deemed given by a party
when hand delivered to the other party against a receipt therefor, or when
deposited with a delivery service that provides next-business-day delivery and
proof of delivery, in either case, addressed as follows:

 
If to the Company at:
Sterling Construction Company, Inc.
1800 Hughes Landing Blvd. — Suite 250
The Woodlands, Texas 77380
Attention:  Board of Directors
 
With a copy to:
Roger M. Barzun
60 Hubbard Street
Concord, Massachusetts 01742
If to Mr. Varello at:
Paul Varello
673 Shady Hollow
Houston, Texas 77056
With a copy to:
Lyn Fu
Cruver, Robbins & Fu
One Riverway — Suite 1700
Houston, Texas 77056

or to such other persons or addresses as may be designated in writing by the
party to receive the notice.
 
17.  
Severability.  If any provision or part of a provision of this Agreement is
finally declared to be invalid by any tribunal of competent jurisdiction, that
part will be deemed automatically adjusted, if possible, to conform to the
requirements for validity, but, if that adjustment is not possible, it will be
deemed deleted from this Agreement as though it had never been included
herein.  In either case, the balance of the provision and of this Agreement will
remain in full force and effect.  Notwithstanding the foregoing, however, no
provision will be deleted if it is clearly apparent under the circumstances that
either or both of the parties would not have entered into this Agreement without
the provision.

 
18.  
Survival.  Notwithstanding the expiration or earlier termination of this
Agreement or of Mr. Varello's employment for any reason, the following sections
will survive the expiration or termination:

 
(a)  
Section 11 (Confidential Information);

 
(b)  
Section 12 (Non-Compete Obligations);

 
(c)  
Any right or obligation that accrued prior to the expiration or termination; and

 
(d)  
Any other obligation of a party that by its terms is to be performed or is to
have continued effect after expiration or termination of this Agreement.

 
19.  
Miscellaneous.

 
(a)  
Withholdings.  All compensation of any kind payable under this Agreement will be
subject to all legally-required withholdings and deductions as determined in
good faith by the Company.

 
(b)  
Entire Agreement.  This Agreement together with Attachment A contains the entire
understanding of the parties on the subject matter hereof and supersedes all
other documents on the subject hereof; may not be amended, except by written
agreement of the parties signed by each of them; will be binding upon, and inure
to the benefit of, the parties and their personal representatives, successors
and permitted assigns; and may not be assigned by either party without the prior
written consent of the other party.

 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
(c)  
Construction.

 
(i)  
Each party has read and understood this Agreement, and each party has had an
opportunity to review this Agreement with counsel.  Accordingly, each provision
of this Agreement is to be interpreted and enforced without the aid of any
canon, custom or rule of law requiring or suggesting construction against the
party drafting or causing the drafting of the provision.

 
(ii)  
The words "herein," "hereof," "hereunder," "hereby," "herewith" and words of
similar import when used in this Agreement are to be construed to refer to this
Agreement as a whole.

 
(iii)  
An "affiliate" of the Company is any entity controlling, controlled by, or under
common control with, the Company.

 
(iv)  
The words "include" "includes" "including" and words of similar import mean
considered as part of a larger group, and not limited to any one or more
enumerated items.

 
(v)  
When used in this Agreement, the word "will" is either predictive or is
synonymous with the word "shall," meaning "required"; and the word "may" means
"permitted."

 
(d)  
Prior Dealings etc.  No representation, affirmation of fact, course of prior
dealings, promise or condition in connection herewith or usage of the trade that
is not expressly incorporated herein will be binding on the parties.

 
(e)  
Waiver.  The failure to insist upon strict compliance with any term, covenant or
condition contained herein will not be deemed a waiver of that term, nor will
any waiver or relinquishment of any right at any one or more times be deemed a
waiver or relinquishment of that right at any other time or times.  No term or
condition hereof will be waived unless in writing by the party to be bound by
the waiver.

 
(f)  
Captions.  The captions of the paragraphs herein are for convenience only, and
are not to be used to construe or interpret this Agreement.

 
(g)  
Counterparts & Execution.  This Agreement may be executed in multiple
counterparts, each of which may be considered an original, but all of which
together constitute but one and the same instrument.  This Agreement when signed
by a party may be delivered by electronic facsimile transmission with the same
force and effect as if the same were an executed and delivered original,
manually-signed counterpart.

 
(h)  
Governing Law & Jurisdiction.  This Agreement will be governed by, and construed
in accordance with, the domestic laws of the State of Texas without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Texas or of any other jurisdiction) that would cause the application
hereto of the laws of any jurisdiction other than the State of Texas.  Any
judicial proceeding brought against a party to this Agreement, or any dispute
arising out of this Agreement or matter related hereto must be brought in the
state courts of Montgomery County, Texas, and each party accepts the exclusive
jurisdiction of those courts.

 
20.  
Compliance with Section 409A of the Code.

 
(a)  
To the extent that any payment to Mr. Varello under this Agreement is deemed to
be deferred compensation subject to the requirements of Section 409A of the
Internal Revenue Code of 1986 (the "Code") this Agreement shall be operated in
compliance with the applicable requirements of Section 409A of the Code
("Section 409A") and its corresponding regulations and related guidance with
respect to the payment in question.  Notwithstanding anything in this Agreement
to the contrary, any payment under this Agreement that is subject to the
requirements of Section 409A may only be made in a manner and upon an event
permitted by Section 409A.  To the extent that any provision of this Agreement
would cause a conflict with the requirements of Section 409A, or would cause the
administration of this Agreement to fail to satisfy the requirements of Section
409A, such provision shall be deemed null and void to the extent permitted by
applicable law, and the Company may modify this Agreement in such a manner as to
comply with such requirements without Mr. Varello's consent.

 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
(b)  
If Mr. Varello is a key employee (as defined in Section 416(i) of the Code
(without regard to paragraph 5 thereof)) except to the extent permitted under
Section 409A, no benefit or payment that is subject to Section 409A (after
taking into account all applicable exceptions to Section 409A, including but not
limited to the exceptions for short-term deferrals and for separation pay only
upon an involuntary separation from service) shall be made under this Agreement
on account of his separation from service (as defined in Section 409A) with the
Company until the later of —

 
(i)  
The date prescribed for payment in this Agreement; and

 
(ii)  
The first day of the seventh calendar month that begins after the date of Mr.
Varello's separation from service (or, if earlier, the date of Mr. Varello's
death.)

 
(c)  
All payments that were delayed by reason of the application of the date
prescribed by Section 20(b)(ii), above (the "Section 20(b)(ii) Date") shall be
aggregated and paid to Mr. Varello on the Section 20(b)(ii) Date in a lump sum
together with interest computed from the date each such payment would have first
been paid to him absent the application of the Section 20(b)(ii) Date until paid
using the Non-LIBOR rate of interest the Company would have paid had it borrowed
the amount of the payment under its revolving line of credit.  After the Section
20(b)(ii) Date, the Company shall pay any other amounts provided for herein to
the extent and in the manner provided in this Agreement.

 
(d)  
To the extent that any payment to Mr. Varello under this Agreement is payable on
account of the termination of his employment with the result that the income tax
under Section 409A of the Code would apply or be imposed on such payment, but
where such tax would not apply or be imposed if the meaning of the term
"termination" included and met the requirements of a "separation from service"
within the meaning of Treas. Reg. §1.409A 1(h), then the term "termination"
herein shall mean, but only with respect to the income so affected, an event,
circumstance or condition that constitutes both a "termination" as defined in
the preceding sentence and a "separation from service" within the meaning of
Treas. Reg. §1.409A-1(h).

 
In Witness Whereof, the parties hereto have executed this Agreement as of the
Effective Date.
 
Sterling Construction Company, Inc.
 
 
 
By:   /s/ Richard O. Schaum                                       
Richard O. Schaum
Chair of the Compensation Committee
 
 
 
 
                     /s/ Paul J. Varello                      
Paul J. Varello
 
   



 
 
Page 7 of 9

--------------------------------------------------------------------------------

 
Attachment A
 
[Form of] Restricted Stock Agreement
 
This Restricted Stock Agreement is made effective as of March 9, 2015 (the
"Effective Date") and is entered into between Paul J. Varello ("Mr. Varello")
and Sterling Construction Company, Inc. (the "Company") pursuant to Mr.
Varello's employment agreement with the Company of even date herewith (the
"Employment Agreement") and a Special CEO Plan that is solely for the benefit of
Mr. Varello, and that consists of the terms and conditions of this Restricted
Stock Agreement (the "Plan.")
 
The Plan is subject to the approval of the stockholders of the Company at its
2015 Annual Meeting of Stockholders.  In the event that stockholders do not
approve the Plan, the Plan and this Restricted Stock Agreement will thereupon
become null and void, of no further force or effect, and the shares issued
pursuant to the Plan will be cancelled and returned to the Company without the
payment of any compensation to Mr. Varello therefor.
 
In consideration of the foregoing recitals and definitions, and the issuance
under the Plan to Mr. Varello of six hundred thousand (600,000) shares of common
stock of the Company (the "Restricted Shares") Mr. Varello agrees with the
Company as follows:
 
1.  
The Restrictions.

 
(a)  
From the Effective Date until the occurrence of one of the events set forth in
Subsection (b), below, Mr. Varello may not sell, assign, transfer, pledge or
otherwise dispose of or encumber any of the Restricted Shares or any of his
rights or interests in the Restricted Shares except by his will or according to
the laws of descent and distribution (the "Restrictions.")

 
(b)  
Expiration of the Restrictions.

 
(i)  
Unless the Restricted Shares have earlier been forfeited as provided herein, the
Restrictions will lapse and the Restricted Shares will vest in three equal
installments of 200,000 shares each on the first, second and third anniversaries
of the Effective Date.  Restricted Shares that have vested are referred to
herein as "Vested Shares."

 
(ii)  
Notwithstanding the foregoing, the Restrictions will lapse and all the
Restricted Shares will vest upon the termination of Mr. Varello's employment
Without Cause (as defined in the Employment Agreement) and upon the effective
date of a change of control of the Company as that term is defined in the
Sterling Construction Company, Inc. Stock Incentive Plan, which definition is
incorporated into this Restricted Stock Agreement by this reference.

 
2.  
Forfeiture of the Restricted Shares.  Restricted Shares will be deemed forfeited
by Mr. Varello without any act by the Company or by Mr. Varello, and without the
payment of any compensation to Mr. Varello if either of the following events
occurs:

 
(a)  
Mr. Varello resigns his employment under Section 14(a) (Voluntary Resignation)
of the Employment Agreement); or

 
(b)  
Mr. Varello's employment is terminated for Cause as that term is defined in the
Employment Agreement.

 
3.  
Rights as a Stockholder.  Subject to the Restrictions and the other limitations
and conditions set forth in this Restricted Stock Agreement, as owner of the
Restricted Shares, Mr. Varello will have all of the rights of a stockholder of
the Company, including the right to vote the Restricted Shares and to receive
any dividends paid on the Restricted Shares.

 
4.  
Other Terms and Conditions.

 
(a)  
Stock Dividends etc.  Any additional shares of common stock of the Company that
are issued on account of the Restricted Shares as a result of stock dividends,
stock splits or recapitalizations (whether by way of mergers, consolidations,
combinations or exchanges of shares or the like) will be subject to the terms
and conditions of this Restricted Stock Agreement and are deemed included in the
definition of the term "Restricted Shares."

 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
(b)  
The Shares.

 
(i)  
The Restricted Shares will be issued to Mr. Varello as a book entry by the
Company's transfer agent, and Mr. Varello will be advised of their
issuance.  When Restricted Shares vest as provided herein, subject to the
provisions of Subsection 4(c) below, Mr. Varello may either leave the Vested
Shares in his account at the transfer agent; he may have his broker transfer
them electronically to his brokerage account; or he may have the Vested Shares
delivered to him in the form of a stock certificate.

 
(ii)  
All Restricted Shares that are forfeited will be returned to the Company and
canceled without the payment of any compensation to Mr. Varello.

 
(c)  
 Securities and Other Laws.  The Company may require as a pre-condition to the
delivery of the Vested Shares to Mr. Varello that they shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company's common stock may then be
listed or quoted; and that either (i) a registration statement under the
Securities Act of 1933 (the "Act") relating to the Vested Shares is in effect;
or (ii) in the opinion of counsel to the Company, the issuance of the Vested
Shares is exempt from registration under the Act, in which event Mr. Varello
shall have made such undertakings and agreements with the Company as the Company
may reasonably require; and that such other steps, if any, as counsel to the
Company considers necessary to comply with any law applicable to the Vested
Shares shall have been taken by Mr. Varello, by the Company, or both.  Any
certificate representing the Vested Shares may contain such legends as counsel
for the Company considers necessary to comply with applicable laws.

 
(d)  
Withholdings.

 
(i)  
All legally-required withholdings and deductions arising out of this Agreement,
including the lapse of the Restrictions, will be made as determined in good
faith by the Company.

 
(ii)  
Mr. Varello will be permitted to take advantage of the non-cash method of paying
to the Company its withholding obligations that the Compensation Committee of
the Board of Directors authorized on April 19, 2013 for restricted stock awards
made under the Sterling Construction Company, Inc. Stock Incentive Plan.

 
(e)  
Decisions by the Committee.  Any dispute or disagreement that arises under, or
as a result of, or pursuant to, this Restricted Stock Agreement or the Plan will
be resolved by the Compensation Committee of the Board of Directors of the
Company (the "Committee") in its sole and absolute discretion, and any such
resolution or any other determination by the Committee and any interpretation by
the Committee of the terms and conditions of this Restricted Stock Agreement and
the Plan will be final, binding, and conclusive on all persons affected thereby.

 
In Witness Whereof, the parties have signed this Restricted Stock Agreement as
of the Effective Date.
 
Sterling Construction Company, Inc.
 
 
By: ____________________________________
Richard O. Schaum,
Chair of the Compensation Committee
 
 
 
_____________________________________
Paul J. Varello




Page 9 of 9

--------------------------------------------------------------------------------